PER CURIAM
In this workers’ compensation case, EBI seeks review of a decision of the Board determining that claimant’s request for hearing was not untimely.
On August 19,1985, EBI issued a denial of responsibility for claimant’s aggravation claim. It sent the letter by certified mail, return receipt requested, to claimant’s correct address. Claimant did not claim the letter, despite notices left by the post office on August 21 and 27. On October 29, 1985, employer sent a copy of the notice of denial through the regular mail. Claimant received it on November 4,1985. He filed a request for hearing on December 18,1985.
The Board held that the request for hearing was not untimely, because the time for filing the request did not begin to run until claimant actually received notice of the denial. As we held in Cowart v. SAIF, 86 Or App 748, 740 P2d 249 (1987), the date of mailing, not receipt, starts the running of the 60 days under ORS 656.319. Because the notice was mailed August 19, 1985, claimant’s request for hearing was not timely, and we reverse and remand for a determination of whether claimant had good cause for filing a late request for hearing.
Reversed and remanded.